Case: 19-50592      Document: 00515830319         Page: 1     Date Filed: 04/21/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                  No. 19-50592
                                                                               FILED
                                                                           April 21, 2021
                               Conference Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   David Alex Reyes,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:19-CR-22-3


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent David Alex Reyes has moved for
   leave to withdraw and has filed a brief and a supplemental brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Reyes has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50592     Document: 00515830319           Page: 2   Date Filed: 04/21/2021




                                    No. 19-50592


   counsel’s briefs and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.




                                         2